Case 6:18-cv-01069-RBD-LRH Document 163 Filed 12/01/20 Page 1 of 3 PageID 3716



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
  JOHN DOE,

            Plaintiff,

  v.                                                   CASE NO.: 6:18-cv-01069-Orl-37KRS

 ROLLINS COLLEGE,

            Defendant.


         NOTICE REQUIRED BY ORDER SETTING SETTLEMENT CONFERENCE

           Pursuant to the Court’s order setting settlement conference dated November 13, 2020 (doc

 161), the Defendant, Rollins College, provides notice that the following persons will attend the

 Settlement Conference on December 11, 2020:

           Matt Hawks

           Associate Vice President, Human Resources and Risk Management, Rollins College

           Email Address: mhawks@rollins.edu



           Ashlee V. Hodge, Esq.

           Resolutions Counsel, United Educators

           Email Address: ahodge@ue.org



           Mark G. Alexander (Attorney for Defendant)

           Alexander DeGance Barnett

           Email Address: mark.alexander@adblegal.com




 {00385592 1 }
Case 6:18-cv-01069-RBD-LRH Document 163 Filed 12/01/20 Page 2 of 3 PageID 3717



            Mr. Hawks has authorization from the Defendant Rollins College to settle the case.

 Likewise, Ms. Hodge has authorization from the insurance carrier United Educators to settle the

 case. The Defendant and its insurance carrier are organizations. As such, the respective

 representatives are authorized within reasonable limitations to settle the case.

           Dated this 1st day of December 2020.

                                                   Respectfully submitted,

                                                   ALEXANDER DEGANCH BARNETT, ?.A/.

                                                                         /
                                                           /                 /
                                                      y:   i

                                                       Mark G. Alexahder
                                                       Florida Bar No. 434078
                                                       E-mail: maiK.alexander@adblegal.com
                                                       Kelly DeGance
                                                       Florida Bar No. 0606022
                                                       E-mail: kelly.degance@adblegal.com
                                                       Samantha Giudici Berdecia
                                                       Florida Bar No. 0058667
                                                       E-mail: samantha.giudici@adblegal.com
                                                       E-mail: mailbox@adblegal.com
                                                       1500 Riverside Avenue
                                                       Jacksonville, FL 32204
                                                       (904) 345-3277 Telephone
                                                       (904) 345-3294 Facsimile

                                                       Attorneys for Defendant




 {00385592 1 }                                    2
Case 6:18-cv-01069-RBD-LRH Document 163 Filed 12/01/20 Page 3 of 3 PageID 3718



                                    CERTIFICATE OF SERVICE

            I hereby certify that on December   , 2020, 1 electronically filed the foregoing with the

  Clerk of Court by using the CM/ECF system, which will send notice of this filing to: Joshua Adam

  Engel, Engel and Martin, LLC, 4660 Duke Drive, Ste 101, Mason, Ohio 45040

  (engel@engelandmartin.com) and Bertha L. Burruezo and Carlos J. Burruezo, 941 Lake Baldwin

  Lane, Orlando, Florida 3281-6438 (bertha@burruezolaw.com; carlos@burruezolaw.com).




 {00385592 1 }                                  3
